             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


1009 CLINTON PROPERTIES, LLC,                      CIVIL ACTION
          Plaintiff,

v.                                                 No. 18-5286

STATE FARM FIRE AND CASUALTY
COMPANY,
        Defendant.

                                      ORDER

      AND NOW, this    4th   day of March 2019, upon consideration of Defendant's

Motion to Dismiss (ECF No. 4), Plaintiffs Response thereto (ECF No. 6), and

Defendant's Reply (ECF No. 7) and in accordance with the Court's accompanying

Opinion, it is hereby ORDERED and DECREED that Defendant's Motion to

Dismiss (ECF No. 4) is DENIED. Defendant must file an answer to Plaintiffs

Complaint on or before March 18, 2019.

                                                   BY THE COURT:




                                                   CHAD
